MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                      Jun 29 2018, 8:17 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Dominic A. Lowe                                          Curtis T. Hill, Jr.
Greencastle, Indiana                                     Attorney General of Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dominic A. Lowe,                                         June 29, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         67A01-1709-MI-2129
        v.                                               Appeal from the Putnam Superior
                                                         Court
Brian Smith, the Warden of the                           The Honorable Charles D. Bridges,
Putnamville Correctional                                 Judge
Facility, et al.,                                        Trial Court Cause No.
Appellees-Defendants.                                    67D01-1701-MI-37




Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 67A01-1709-MI-2129 | June 29, 2018           Page 1 of 6
                                Case Summary and Issue
[1]   Dominic Lowe appeals pro se from the trial court’s dismissal of his complaint

      alleging violations of the United States Constitution, the Indiana Constitution,

      and the Religious Land Use and Institutionalized Persons Act. Lowe raises one

      issue for our review which we restate as whether the trial court erred in

      dismissing his complaint. Concluding the trial court erred in dismissing Lowe’s

      complaint, we reverse the trial court’s order and remand for further

      proceedings.



                            Facts and Procedural History
[2]   Lowe, an inmate housed at the Putnamville Correctional Facility, filed a

      complaint pursuant to 42 U.S.C. § 1983 alleging four officials at the

      correctional facility violated his right to freely exercise his Muslim faith.

      According to his complaint, a new policy at the correctional facility no longer

      permits Lowe and other Muslim inmates to hold congregational prayer in a

      certain room as they are accustomed to; rather, the new policy only permits

      them to pray while seated at tables. Appellant’s Appendix, Volume 2 at 9.


[3]   In December of 2016, Lowe filed a formal grievance with the correctional

      facility. Both Lowe’s grievance and appeal were denied. In May of 2017,

      Lowe filed a complaint naming Brian Smith, the Warden of Putnamville

      Correctional Facility; Alisha Lawrence, an administrator at Putnamville

      Correctional Facility; Chris Williams, a grievance specialist at Putnamville


      Court of Appeals of Indiana | Memorandum Decision 67A01-1709-MI-2129 | June 29, 2018   Page 2 of 6
      Correctional Facility; and David Liebel, the Indiana Department of Correction

      Director of Religious and Volunteer Services, as defendants. Lowe’s complaint

      alleges the correctional facility’s policy violates the Free Exercise Clause and

      Equal Protection Clause of both the United States and Indiana Constitutions, as

      well as the Religious Land Use and Institutionalized Persons Act. In his prayer

      for relief, Lowe sought “injunctive relief in the form of amendments to the

      policies barring the free exercise of Muslim congregational prayer” and

      $3,000.01 in monetary damages. Appellant’s App., Vol. 2 at 4.


[4]   On August 11, 2017, the trial court issued an order dismissing Lowe’s

      complaint for “fail[ing] to state a claim upon which relief may [sic] be granted,

      pursuant to Indiana Trial Rule 12(b)(6) [sic], as the Defendant’s [sic] were

      following IDOC policies and procedures.” Id. at 13. Lowe now appeals.



                                 Discussion and Decision
[5]   Lowe contends the trial court erred in dismissing his case for failing to state a

      claim upon which relief can be granted. The State concedes the trial court’s

      dismissal of the complaint was in error and concludes the correct resolution of

      Lowe’s appeal is to remand the case to the trial court for further proceedings.

      We agree with both Lowe and the State that the trial court erred in dismissing

      the complaint.


[6]   Indiana Code section 34-58-1-2(a) states, in relevant part, a trial court shall

      review a complaint filed by a prisoner to determine if the complaint may


      Court of Appeals of Indiana | Memorandum Decision 67A01-1709-MI-2129 | June 29, 2018   Page 3 of 6
      proceed. A prisoner complaint may not proceed if the trial court determines the

      claim: (1) is frivolous, (2) is not a claim upon which relief may be granted, or

      (3) seeks monetary relief from a defendant who is immune from such relief.

      Ind. Code § 34-58-1-2(a). In this case, the trial court “[found Lowe] failed to

      state a claim upon which relief may [sic] be granted, pursuant to Indiana Trial

      Rule 12(b)(6) [sic], as the Defendant’s [sic] were following IDOC policies and

      procedures. Accordingly, there were no violations of [Lowe’s] rights under the

      First and Fourteenth Amendments . . . .” Appellant’s App., Vol. 2 at 13.


[7]   We review the dismissal of an offender’s complaint pursuant to Indiana Code

      section 34-58-1-21 de novo. Smith v. Sgt. Thompson, DHB, 910 N.E.2d 260, 262

      (Ind. Ct. App. 2009). The language of Indiana Code section 34-58-1-2(a)(2),

      like Indiana Rule of Trial Procedure 12(B)(6), requires the trial court, and this

      court on appeal, to determine whether a claim is legally sufficient. Peterson v.

      Lambert, 885 N.E.2d 719, 721 (Ind. Ct. App. 2008). In making this

      determination, we take the allegations on the face of the complaint as true and

      dismiss only if the plaintiff would not be entitled to recover under any set of

      facts admissible under those allegations. Id.


[8]   Lowe’s complaint alleges the correctional facility’s policy forbidding Muslim

      inmates from congregating for prayer together in a certain room within the




      1
       Although the trial court cited Indiana Rule of Trial Procedure 12(B)(6) as the basis for the dismissal, the trial
      court’s summary dismissal suggests the trial court screened the complaint as it is required to do pursuant to
      Indiana Code chapter 34-58-1. Regardless, we review both under a de novo standard of review. Medley v.
      Lemmon, 994 N.E.2d 1177, 1182 (Ind. Ct. App. 2013), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 67A01-1709-MI-2129 | June 29, 2018                  Page 4 of 6
      prison violates the Free Exercise Clause and Equal Protection Clause of the

      United States Constitution and the Indiana Constitution, as well as section

      2000cc-1(a) of the Religious Land Use and Institutionalized Persons Act. See

      42 U.S.C. § 2000cc-1. Lowe has brought his complaint pursuant to 42 U.S.C. §

      1983, which states, in relevant part,


              Every person who, under color of any statute, ordinance,
              regulation, custom, or usage, of any State or Territory or the
              District of Columbia, subjects, or causes to be subjected, any
              citizen of the United States or other person within the jurisdiction
              thereof to the deprivation of any rights, privileges, or immunities
              secured by the Constitution and laws, shall be liable to the party
              injured in an action at law, suit in equity, or other proper
              proceeding for redress . . . .


[9]   It is well-settled that prison walls do not form a barrier separating prisoners

      from the protections of the Constitution, Turner v. Safley, 482 U.S. 78, 84

      (1987), but prisoners’ rights may be restricted by virtue of their status as an

      inmate and based on the needs of the penal institution, Jones v. North Carolina

      Prisoners’ Labor Union, Inc., 433 U.S. 119, 125 (1977). Lowe has alleged in his

      complaint that the correctional facility’s policy restricting the place and manner

      in which Muslim inmates may pray violates his constitutional right to the free

      exercise of his religion. This is sufficient at the pleading stage to state a claim

      for relief or to suggest his religious exercise was substantially burdened for the

      purpose of the Religious Land Use and Institutionalized Persons Act. See

      Graves v. Kovacs, 990 N.E.2d 972, 976 (Ind. Ct. App. 2013) (noting a complaint




      Court of Appeals of Indiana | Memorandum Decision 67A01-1709-MI-2129 | June 29, 2018   Page 5 of 6
       need not state all the elements of a cause of action and is sufficient if it puts a

       reasonable person on notice as to why a plaintiff sues).2



                                                    Conclusion
[10]   The trial court erred in dismissing Lowe’s complaint. Accordingly, we reverse

       the trial court’s order and remand for further proceedings.


[11]   Reversed and remanded.


       Najam, J., and Altice, J., concur.




       2
         Lowe’s prayer for relief requested both an injunction and monetary damages. Lowe’s lawsuit seeks relief
       from the correctional facility officials in their “official capacity,” Appellant’s App., Vol. 2 at 2-3, therefore, he
       is not entitled to monetary damages. City of Warsaw v. Orban, 884 N.E.2d 262, 267-68 (Ind. Ct. App. 2007)
       (noting a state official may not be sued in his or her official capacity for retrospective relief under 42 U.S.C. §
       1983), trans. denied. Lowe may, however, seek prospective relief in the form of an injunction. Id.

       Court of Appeals of Indiana | Memorandum Decision 67A01-1709-MI-2129 | June 29, 2018                     Page 6 of 6